TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00846-CV


                                 In re Tiffany Crouch Bartlett


                                        E. S., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




             FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
                            NO. D-1-FM-12-002643
             HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of E.S. The subject of this

proceeding is Tiffany Crouch Bartlett, appellant’s attorney.

               Appellant filed her notice of appeal on December 9, 2013, and her brief was due

January 28, 2014. On January 29, 2014, we ordered counsel to file appellant’s brief no later than

February 17, 2014. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Tiffany Crouch Bartlett shall appear in person

before this Court on Wednesday, March 5, 2014, at 11:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why she should not be held in contempt and have

sanctions imposed for her failure to obey our January 29, 2014 order. This order to show cause
will be withdrawn and Bartlett will be relieved of her obligation to appear before this Court as

ordered above if the clerk of this Court receives appellant’s brief before March 5, 2014.

               It is ordered on February 19, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose